UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7219



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CRAIG DOCKERY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:01-cr-00046-F; 7:04-cv-00092-F)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Dockery, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Craig Dockery seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Dockery has not

made the requisite showing.*      Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral



      *
      In addition to the reasons stated by the district court,
Dockery’s claim filed pursuant to Blakely v. Washington, 542 U.S.
296 (2004), is not cognizable, as such a claim does not apply
retroactively to cases on collateral review. See United States v.
Morris, 429 F.3d 65, 72 (4th Cir. 2005). Moreover, his ineffective
assistance of counsel claims based on counsel’s failure to object
pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), and United
States v. Booker, 543 U.S. 220 (2005), and failure to bring him a
tape recorder so Dockery personally could hear the taped evidence
against him prior to pleading guilty are without merit as Dockery
failed to establish error and prejudice, as required by Strickland
v. Washington, 466 U.S. 668, 687-88, 694 (1984).

                                   - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -